 


109 HJ 95 IH: Recognizing the 66th anniversary of the Battle of Attu and the end of Imperial Japanese control of the Aleutian Islands of Alaska during World War II and urging the Secretary of the Interior to work to protect the historic sites associated with the battle and the Aleutian World War II National Historic Area, and for other purposes.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
2d Session 
H. J. RES. 95 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2006 
Mr. Young of Alaska introduced the following joint resolution; which was referred to the Committee on Resources 
 
JOINT RESOLUTION 
Recognizing the 66th anniversary of the Battle of Attu and the end of Imperial Japanese control of the Aleutian Islands of Alaska during World War II and urging the Secretary of the Interior to work to protect the historic sites associated with the battle and the Aleutian World War II National Historic Area, and for other purposes. 
 
 
Whereas on December 7, 1941, Imperial Japan bombed the United States Navy fleet at Pearl Harbor, Hawaii, and Army Air Corps installations elsewhere on the island of Oahu, resulting in the United States entrance into World War II; 
Whereas on June 3, 1942, almost six months after the attack on Pearl Harbor, Japanese aircraft attacked United States Army and Navy installations at Dutch Harbor in the Aleutian Island Chain of Alaska; 
Whereas two days of aerial bombardment left over 100 members of the Armed Forces and civilians dead or wounded and destroyed barracks, fuel tanks, and other structures; 
Whereas Japanese forces subsequently occupied the Aleutian islands of Kiska and Attu, and, while the Japanese forces entrenched on Attu, the remaining Aleut population on the island was transported to Japan for internment; 
Whereas on May 11, 1943, two landing forces consisting of units of the United States Army, numbering approximately 12,500 men in total, landed on the north and south ends of Attu Island to begin a pincer movement towards the Japanese strongholds at Holtz Bay and Chichagof Harbor; 
Whereas, after eight days of heavy fighting, the South Landing Force finally climbed its way out of its landing site in Massacre Bay; 
Whereas the North Landing Force, amongst their numbers the Alaska Scouts, forced the Japanese from Holtz Bay, then continued towards Jarmin Pass; 
Whereas the Japanese troops that remained on the island had retreated to the wild heights of Fish Hook Ridge above Chichagof Valley, where they hoped to be reinforced; 
Whereas on May 23, 1943, sixteen Japanese Betty bombers were met by United States P–38 Lightnings over Attu and five of the Japanese bombers were shot down; 
Whereas air strikes and United States ground force assaults up the precipitous Fish Hook Ridge further diminished Japanese forces; 
Whereas on May 29, 1943, approximately 750 Imperial Japanese troops broke through American lines in a desperate attempt to reach Massacre Bay and needed stockpiles of United States supplies; 
Whereas the Imperial Japanese forces were finally halted at Engineer Hill, as a hastily organized United States defense repelled wave after wave of infantry attacks; 
Whereas, of the approximately 2,300 Japanese troops who had occupied the island, fewer than thirty soldiers of the garrison survived; 
Whereas 549 United States servicemen lost their lives in the battle; 
Whereas section 513 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 16 U.S.C. 461 note) designated the Aleutian World War II National Historic Area to interpret, educate, and inspire present and future generations about the history of the Aleut people, and the role of the Aleut people and the Aleutian Islands in the defense of the United States in World War II; 
Whereas 2006 is the 10th anniversary of the designation of the Aleutian World War II National Historic Area; 
Whereas designation as a national historic area attests not only to the historical significance of the site, but also to the integrity of the site; 
Whereas the Aleutian World War II National Historic Area contains considerable physical evidence of the over 100,000 Canadian and American troops who served in the Aleutian Islands in World War II; 
Whereas the Aleutian World War II National Historic Area follows the historic footprint of the United States Army Fort Schwatka located at Ulakta Head on Mount Ballyhoo; 
Whereas the fort is one of four coastal defense posts built in 1942 and 1943 to protect the Dutch Harbor Naval Operating Base; 
Whereas, although many of the bunkers and wooden structures of Fort Schwatka have collapsed, the gun mounts and lookouts at the fort are among the most intact in the country; 
Whereas the park and its facilities on Amaknak Island in Unalaska, Alaska, are owned and managed by the Ounalashka Corporation, the village corporation for Unalaska; and 
Whereas thanks to the sacrifices of members of the United States Armed Forces who participated in the battles of the Aleutian Islands, Alaska is a free and democratic State of the United States: Now, therefore, be it  
 
That Congress— 
(1)recognizes the bravery and courage of the members of the United States Armed Forces who participated in the Battle of Attu and of all veterans who fought in the Pacific Theater during World War II; and 
(2)urges the Secretary of the Interior— 
(A)to recognize the 66th anniversary of the Battle of Attu and the end of Imperial Japanese control of the Alaskan Aleutian islands during World War II; 
(B)to work to protect the historic sites associated with the battle and the Aleutian World War II National Historic Area; and 
(C)to establish commemorative programs honoring the Americans who fought or served at these historic sites. 
 
